                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                          CASE NO: 2:06-cr-99-FtM-29SPC

EDDIE VERNON BROWN


                                 OPINION AND ORDER

       This matter comes before the Court on defendant's Motion to

Reduce Sentence Pursuant to the First Step Act of 2018 (Doc. #65)

filed on July 10, 2019.            The United States’ Response (Doc. #67)

in opposition was filed on July 24, 2019.                For the reasons set

forth below, the motion is denied.

                                        I.

       On August 16, 2006, defendant Eddie Vernon Brown (defendant

or Brown) was charged in a two-count Indictment.                     (Doc. #15.)

Count One alleged that on August 3, 2006, Brown possessed with

intent to distribute “five (5) or more grams of a mixture or

substance containing a detectable quantity of cocaine base, also

known as crack cocaine. . . .”           Id.    Count Two alleged that on the

same day Brown possessed with intent to distribute an unspecified

amount of “a mixture or substance containing a detectable quantity

of cocaine. . . .”        (Id.)

       In due course, Brown entered into a Plea Agreement (Doc. #30-

2)    in   which   he   agreed    to   plead   guilty   to   Count   One   of   the
Indictment.       The Plea Agreement advised that there was a mandatory

term of imprisonment of 5 to 40 years, and that the elements of

the offense included that defendant possessed 5 or more grams of

cocaine base, “crack cocaine.”           The agreed-upon facts included

that on August 3, 2006, during a planned drug sale, Brown threw

two ounces of cocaine on the ground and officers seized 214.7 grams

of cocaine hydrochloride and 44.6 grams of cocaine base, crack

cocaine, from defendant’s vehicle.           Defendant’s guilty plea was

accepted. (Doc. #38.)

      At sentencing, defendant was found accountable for 44.6 grams

of crack cocaine.       (Doc. #64, p. 12, ¶ 17.)               Defendant was also

accountable       for   possession      of       214.7     grams     of   cocaine

hydrochloride, but this had no impact on the base offense level

calculation.       (Id., p. 11, ¶ 16.)           Based on the 44.6 grams of

cocaine base, defendant’s Base Offense Level was 30.                 Id., pp. 11-

12,   ¶    17.)     Defendant   received     a    two-level       adjustment   for

acceptance of responsibility and an additional level because the

government agreed to file a motion for a downward adjustment.

This brought defendant’s Total Offense Level down to a 27.                  (Id.,

¶¶ 23-25.).

      Defendant, however, was a career offender 1, which subjected

him   to    certain     enhancements.        With        the    career    offender


      1Defendant was found to have at least two prior felony
convictions    of   controlled substance   offenses:     (1)


                                     - 2 -
enhancement,     defendant’s    Total    Offense    Level    became    34,   U.S.

Sentencing Guidelines Manual § 4B1.1(b); with the three level

downward    adjustment    for     acceptance       of   responsibility,        the

resulting Enhanced Offense Level was a 31. (Id., pp. 12-13, ¶¶ 26-

29.)    Defendant’s criminal history would have been a Category IV,

but as a career offender was a Category VI.              (Id., p. 19, ¶¶ 44-

46.)    Defendant’s resulting range of imprisonment was 188 months

to 235 months of imprisonment.          (Id., p. 24, ¶ 69.)      Defendant was

sentenced to 188 months imprisonment, followed by four years of

supervised release.      (Doc. #44.)

       In 2010, Sections two and three of the Fair Sentencing Act of

2010 (FSA of 2010) lowered statutory penalties for certain offenses

involving crack cocaine by raising the triggering amounts for

enhanced penalties.      FSA of 2010, Pub. L. No. 111-220, §§ 2–3, 124

Stat. 2372, 2372.     Specifically, the statute reduced the disparity

between the quantities of crack cocaine and cocaine required to

trigger    the   statutory    penalties     prescribed      by   21   U.S.C.   §§

841(b)(1) and 960(b).        Id. § 2.    Section 2 of the Fair Sentencing

Act changed the quantity of crack cocaine necessary to trigger a

5-year mandatory minimum from 5 grams to 28 grams.               Id. § 2(a)(1)-

(2).



sell/manufacture/deliver/possess cocaine with intent in Lee
County, Florida; and (2) trafficking in cocaine in Broward County,
Florida. U.S. Sentencing Guidelines Manual § 4B1.1.



                                    - 3 -
      In 2014, defendant filed a motion for a sentence reduction

based upon Amendment 782 to the Sentencing Guidelines.                 (Doc.

#53.)   The Court denied the motion, stating in part: “Even if the

Base Offense Level is lowered, defendant’s guideline range as a

career offender in a Criminal History Category VI remains unchanged

and Amendment 782 would not reduce defendant’s sentence.”              (Doc.

#60, p. 3.)

      In 2018, the First Step Act (FSA of 2018) made sections two

and three of the FSA of 2010 retroactively applicable to defendants

who were sentenced for a covered drug offense on or before the FSA

of 2010’s enactment on August 3, 2010.          FSA of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5194.           Defendant has now filed a

motion for a sentence reduction pursuant to The First Step Act of

2018, by and through appointed counsel.           (Doc. #65.)     Defendant

argues that he is eligible for such a reduction, and that the Court

in its discretion should grant a sentence reduction to time-served.

The   government   asserts   that   defendant    is   not   eligible   for   a

sentence reduction under the statute, so there is no discretionary

decision to be made.

                                    II.

      The Court starts with the proposition that a district court

has no inherent authority to modify a defendant’s sentence, but

rather may do so “only when authorized by a statute or rule.”

United States v. Puentes, 803 F.3d 597, 606 (11th Cir. 2015).            See



                                    - 4 -
also Dillon v. United States, 560 U.S. 817, 824 (2010).                 As

relevant to this case, 18 U.S.C. § 3582(c) gives the district court

the authority to “modify an imposed term of imprisonment to the

extent. . .expressly permitted by statute. . . .”            18 U.S.C. §

3582(c)(1)(B).    The parties in this case dispute whether the First

Step Act is such a statute.

     The Memorandum (Doc. #64) submitted by the Probation Office

states that “defendant is not eligible for a sentence reduction

pursuant   to    Section   404    of   the   First   Step   Act”   because

“[r]etroactive application of the Fair Sentencing Act does not

reduce the applicable penalties.”       The memoranda submitted by the

parties argue at some length whether defendant is “eligible” or

“ineligible” under the First Step Act.

     To the extent that “eligible” refers to the Court’s authority

(i.e., jurisdiction) to consider defendant’s request, the Court

finds that defendant is eligible under the First Step Act.             The

First Step Act authorizes, but does not require, a district court

to “impose a reduced sentence as if sections 2 and 3 of the [FSA

of 2010] were in effect at the time the covered offense was

committed.”     Id.   A “covered drug offense” is a drug offense for

which the “statutory penalties” were “modified” by section two or

three of the FSA of 2010.        Id. § 404(a). Defendant was convicted

of a “covered drug offense” since the effect of the FSA of 2010

was to lower the statutory penalty for possession with intent to



                                   - 5 -
distribute five or more grams of cocaine base from 5 to 40 years

imprisonment to a maximum 20 years imprisonment.                Thus the Court

concludes that defendant is eligible to have his case considered

under the First Step Act, i.e., that the Court has jurisdiction

under ¶ 3582(c)(1)(b) to consider defendant’s requested relief.

See United States v. Jelks, 19-10830, 2019 WL 4466870, at *1 (11th

Cir.   Sept.   18,   2019)   (First    Step   Act   available     to       defendant

sentenced as career offender); United States v. Carter, 19-10918,

2019 WL 5295132, at *2 (11th Cir. Oct. 18, 2019) (affirming

district court conclusion that defendant is not eligible for relief

under First Step Act).

       To   the   extent     that   “eligible”      refers   to        a    merits-

determination,       the   Court    finds,    in    the   exercise          of   its

discretionary authority, that defendant is not eligible for (i.e.,

not entitled to) relief under the First Step Act, and therefore

denies relief on the merits.           Defendant’s sentence would not be

reduced under the First Step Act.             The First Step Act does not

lower defendant’s Sentencing Guidelines range because that range

was premised on defendant’s career offender status, not the drug

quantity.      Thus, if the Court was calculating the range today,

defendant’s Base Offense Level would change from 31 to 29.                       The

sentencing range would not be reduced however, because application

of the career offender provisions would continue to result in an

Enhanced Base Offense Level of 31 and defendant’s Criminal History



                                      - 6 -
Category would remain Category VI.         Defendant concedes that he

remains a career offender under the current Sentencing Guidelines.

(Doc. #65, p. 21.)

     Additionally, the amount of cocaine base defendant possessed

qualified   for   the   enhanced   statutory   penalty   even   after   the

amendments in the FSA of 2010 increased the triggering amount to

28 grams.   See, e.g., United States v. Means, No. 19-10333,            F.

App’x   , 2019 WL 4302941, at *2 (11th Cir. Sept. 11, 2019) (“The

First Step Act’s changes to the triggering quantities of cocaine

for the imposition of the mandatory sentencing scheme under § 841

do not impact Means’s sentence because he was attributed with over

five kilograms of cocaine, far in excess of the new 280-gram

triggering amount.”)

     Accordingly, it is hereby

     ORDERED:

     Defendant's Motion to Reduce Sentence Pursuant to the First

Step Act of 2018 (Doc. #65) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this              14th    day

of November, 2019.




Copies:
Counsel of Record




                                   - 7 -
